DETAILED ACTION
Petition and Request for Continued Examination received 3 May 2022 are acknowledged.  In response to the Petition Decision mailed 1 July 2022, Claims 1-21 and 23 amended 21 April 2022 are pending and have been considered as follows.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US Pub. No. 2005/0198034) in view of Quist (US Patent No. 6,199,018).

As per Claim 1, Boyer discloses a method for analyzing data provided by a robot system (24) located in a plant (Fig. 1; ¶27-29), said method comprising:
operating a plurality of robots (as per 22) in the robot system (24) (Fig. 1; ¶27-28);
collecting (step 128) first level data (64) by the robots (as per 22) concerning operating parameters (as per 84) of each robot (as per 22) while they are being operated (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45);
sending (step 130) the collected first level data (64 as per step 128) from the robots (as per 22) to a first data collection device (26) located in the plant (Figs. 1, 4; ¶27-28, 41-46);
analyzing (step 132) the collected first level data (64 as per step 128) in the first data collection device (26) using first level analyzation software (Figs. 1, 4; ¶27-28, 41-46);
sending (step 134) the analyzed first level data (64 as per step 132) from the first data collection device (26) to a second data collection device (30, 34) located in the plant (Figs. 1, 4; ¶27-30, 41-48), including the sending (step 134) being initiated based on an occurrence of a triggering event (as per lapse of “periodic basis” in ¶48), where notification of the triggering event (as per lapse of “periodic basis” in ¶48) comes from [a robot controller, an external triggering device], or internally from the first data collection device (26) (¶48);
analyzing the analyzed first level data (64 as per step 132) collected in the second data collection device (30, 34) using second level analyzation software (Figs. 1, 4; ¶27-30, 41-48);
sending the analyzed second level data (64 as per step 134) from the second collection device (30, 34) out of the plant to a third data collection device (38) in a network cloud (36) (Figs. 1, 4; ¶27-30, 41-48); and
analyzing the analyzed second level data (64 as per step 134) collected in the third data collection device (38) in the cloud (36) using third level analyzation software (Fig. 1; ¶30, 48).
Boyer does not expressly disclose wherein sending the collected first level data involves recording and sending process control data from a particular one of the robots being triggered when the particular robot determines that it is performing a process in a stable manner.
Quist discloses a system (10) for monitoring a plurality of machines (11) in which each of the plurality of machines (11) transmits data to a central computer (14) via a local monitoring device (12) (Fig. 1; 3:16-55, 4:12-40).  Prior to transmitting the data, the local monitoring device (12) determines whether operation of the machine (11) is steady (Figs. 12-13; 25:21-49).  If operation the machine (11) is steady, the monitoring device (12) determines that the data is not stable and does not transmit the diagnostic data (NO at 131) (Fig. 13; 26:45-67).  If operation of the machine (11) is steady (YES at 131), the monitoring device (12) determines that the data is stable and the diagnostic data is recorded and transmitted (Fig. 13; 5:4-18, 26:45-28:35, 29:34-50).  Accordingly, Quist discloses recording and sending process control data from a particular machine (11) triggered when a controller (as per 12) of the particular machine (11) determines that the machine (11) is performing a process in a stable manner.  In this way, the system (10) is adapted to provide baseline data for performing diagnostic and life prediction purposes (26:35-44).  Like Boyer, Quist is concerned with industrial systems.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Quist to the system of Boyer since doing so would enhance the system by adapting the system to provide baseline data for performing diagnostic and life prediction purposes.

As per Claim 2, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses accessing the analyzed third level data by a web portal (via user device 38) outside of the plant (Fig. 1; ¶30, 48).

As per Claim 3, the combination of Boyer and Quist teaches or suggests all limitations of Claim 2.  Boyer further discloses wherein the web portal (via user device 38) allows viewing of the analyzed third level data (“present this information” in ¶48), performing trending and analysis of the analyzed third level data (¶35-37, 48), provide controller status in the plant (¶35, 48), provide notification and reports (¶35-37, 48), and review data from PCs (38) or smart devices connected to the cloud (36) (Fig. 1; ¶30, 48).

As per Claim 4, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses storing and the analyzed first level data (64 as per step 132) in the first data collection device (26) (Figs. 1, 4; ¶27-28, 41-46), queueing the analyzed first level data (64 as per step 132) (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45), and determining where and when the analyzed first level data (64 as per step 132) will be processed and sent (Figs. 1, 4; ¶27-28, 41-46).
Boyer does not expressly disclose buffering in the first data collection device in a buffer, queueing in the buffer, and sending from the buffer.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to modify the system of Boyer as modified in view of Quist to implement a functional buffer within the group computer (26) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 5, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses storing the analyzed second level data (64 as per step 134) in the second data collection device (30, 34) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), queueing the analyzed second level data (64 as per step 134) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), and determining where and when the analyzed second level data (64 as per step 134) will be processed and sent (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48).
Boyer does not expressly disclose buffering in the second data collection device in a buffer, queueing the buffer, and sending from the buffer.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to modify the system of Boyer as modified in view of Quist to implement a functional buffer within the server/database system (30, 34) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 6, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses reporting robot status to the robots (as per 22) based on the analysis of the collected first level data (64 as per step 128) in the first data collection device (26) (Figs. 1, 2, 3a, 4; ¶27-28, 30-32, 35-37, 41-45, 48).

As per Claim 7, the combination of Boyer and Quist teaches or suggests all limitations of Claim 6.  Boyer further discloses wherein the robot status includes information relating to robot health and maintenance (¶35-37).

As per Claim 8, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses wherein the robots (as per 22) are controlled by a programmable logic controller (22) (¶27).

As per Claim 9, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses wherein the first data collection device (26) sometimes acts as a pass through of the first level data (64 as per step 128) to the second collection device (30, 34), where the first level data (64 as per step 128) becomes the second level data (64 as per step 134) (Figs. 1, 4; ¶27-30, 41-48).

As per Claim 10, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer further discloses wherein the first level data (64) includes one or more of [fluid flow rate, feedback messages, commands, robotic arm joint travel distance and direction, joint operating temperatures, loads on the joints, component operational load, component operational temperature,] component high speed emergency stops (“E-stop” in ¶36), and [joint reverse travel conditions].

As per Claim 11, Boyer discloses a method for analyzing data provided by a robot system (24) located in a plant (Fig. 1; ¶27-29), said method comprising:
operating a plurality of robots (as per 22) in the robot system (24) that are controlled by a programmable logic controller (22) (Fig. 1; ¶27-28);
collecting (step 128) first level data (64) by the robots (as per 22) concerning operating parameters (as per 84) of each robot (as per 22) while they are being operated (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45);
sending (step 130) the collected first level data (64 as per step 128) from the robots (as per 22) to a first data collection device (26) located in the plant (Figs. 1, 4; ¶27-28, 41-46);
analyzing (step 132) the collected first level data (64 as per step 128) in the first data collection device (26) using first level analyzation software (Figs. 1, 4; ¶27-28, 41-46);
storing the analyzed first level data (64 as per step 132) in the first data collection device (26) (Figs. 1, 4; ¶27-28, 41-46), queueing the analyzed first level data (64 as per step 132) (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45), and determining where and when the analyzed first level data (64 as per step 132) will be processed and sent (Figs. 1, 4; ¶27-28, 41-46);
sending (step 134) the analyzed first level data (64 as per step 132) from the first data collection device (26) to a second data collection device (30, 34) located in the plant (Figs. 1, 4; ¶27-30, 41-48), including the sending (step 134) being initiated based on an occurrence of a triggering event (as per lapse of “periodic basis” in ¶48), where notification of the triggering event (as per lapse of “periodic basis” in ¶48) comes from [a robot controller, an external triggering device], or internally from the first data collection device (26) (¶48);
analyzing the analyzed first level data (64 as per step 132) collected in the second data collection device (26) using second level analyzation software (Figs. 1, 4; ¶27-30, 41-48);
storing the analyzed second level data (64 as per step 134) in the second data collection device (30, 34) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), queueing the analyzed second level data (64 as per step 134) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), and determining where and when the analyzed second level data (64 as per step 134) will be processed and sent (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48);
sending the analyzed second level data (64 as per step 134) from the second collection device (30, 34) out of the plant to a third data collection device (38) in a network cloud (36) (Figs. 1, 4; ¶27-30, 41-48);
analyzing the analyzed second level data (64 as per step 134) collected in the third data collection device (38) in the cloud (36) using third level analyzation software (64 as per step 134); and
accessing the analyzed third level data by a web portal (via user device 38) outside of the plant (Fig. 1; ¶30, 48).
Boyer does not expressly disclose:
wherein sending the collected first level data involves recording and sending process control data from a particular one of the robots being triggered when the particular robot determines that it is performing a process in a stable manner;
buffering data in the first data collection device, queueing in a first buffer, determining in the first buffer, and
buffering data in the second data collection device, queueing in a second buffer, determining in the second buffer.
Quist discloses a system (10) for monitoring a plurality of machines (11) in which each of the plurality of machines (11) transmits data to a central computer (14) via a local monitoring device (12) (Fig. 1; 3:16-55, 4:12-40).  Prior to transmitting the data, the local monitoring device (12) determines whether operation of the machine (11) is steady (Figs. 12-13; 25:21-49).  If operation the machine (11) is steady, the monitoring device (12) determines that the data is not stable and does not transmit the diagnostic data (NO at 131) (Fig. 13; 26:45-67).  If operation of the machine (11) is steady (YES at 131), the monitoring device (12) determines that the data is stable and the diagnostic data is recorded and transmitted (Fig. 13; 5:4-18, 26:45-28:35, 29:34-50).  Accordingly, Quist discloses recording and sending process control data from a particular machine (11) triggered when a controller (as per 12) of the particular machine (11) determines that the machine (11) is performing a process in a stable manner.  In this way, the system (10) is adapted to provide baseline data for performing diagnostic and life prediction purposes (26:35-44).  Like Boyer, Quist is concerned with industrial systems.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Quist to the system of Boyer and modify the system of Boyer to implement a functional buffer within the group computer (26) and within the server/database system (30, 34) in that: doing so would enhance the system by adapting the system to provide baseline data for performing diagnostic and life prediction purposes as per Quist; and Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 12, the combination of Boyer and Quist teaches or suggests all limitations of Claim 11.  Boyer further discloses reporting robot status to the robots (as per 22) based on the analysis of the collected first level data (64 as per step 128) in the first data collection device (26) (Figs. 1, 2, 3a, 4; ¶27-28, 30-32, 35-37, 41-45, 48).

As per Claim 13, the combination of Boyer and Quist teaches or suggests all limitations of Claim 11.  Boyer further discloses wherein the first data collection device (26) sometimes acts as a pass through of the first level data (64 as per step 128) to the second collection device (30, 34), where the first level data (64 as per step 128) becomes the second level data (64 as per step 128).

As per Claim 14, Boyer discloses an analysis system for analyzing data provided by a robot system (24) located in a plant (Fig. 1; ¶27-29), said analysis system comprising:
means for operating a plurality of robots (as per 22) in the robot system (24) (Fig. 1; ¶27-28);
means for collecting (step 128) first level data (64) by the robots (as per 22) concerning operating parameters (as per 84) of each robot (as per 22) while they are being operated (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45);
means for sending (step 130) the collected first level data (64 as per step 128) from the robots (as per 22) to a first data collection device (26) located in the plant (Figs. 1, 4; ¶27-28, 41-46);
means for analyzing (step 132) the collected first level data (64 as per step 128) in the first data collection device (26) using first level analyzation software (Figs. 1, 4; ¶27-28, 41-46);
means for sending (step 134) the analyzed first level data (64 as per step 132) from the first data collection device (26) to a second data collection device (30, 34) located in the plant (Figs. 1, 4; ¶27-30, 41-48), including means for the sending (step 134) being initiated based on an occurrence of a triggering event (as per lapse of “periodic basis” in ¶48), where notification of the triggering event (as per lapse of “periodic basis” in ¶48) comes from [a robot controller, an external triggering device], or internally from the first data collection device (26) (¶48);
means for analyzing the analyzed first level data (64 as per step 132) collected in the second data collection device (30, 34) using second level analyzation software (Figs. 1, 4; ¶27-30, 41-48);
means for sending the analyzed second level data (64 as per step 134) from the second collection device (30, 34) out of the plant to a third data collection device (38) in a network cloud (36) (Figs. 1, 4; ¶27-30, 41-48); and
means for analyzing the analyzed second level data (64 as per step 134) collected in the third data collection device (38) in the cloud (36) using third level analyzation software (Fig. 1; ¶30, 48).
Boyer does not expressly disclose wherein the means for sending the collected first level data involves means for recording and sending process control data from a particular one of the robots which is triggered when the particular robot determines that it is performing a process in a stable manner.
Quist discloses a system (10) for monitoring a plurality of machines (11) in which each of the plurality of machines (11) transmits data to a central computer (14) via a local monitoring device (12) (Fig. 1; 3:16-55, 4:12-40).  Prior to transmitting the data, the local monitoring device (12) determines whether operation of the machine (11) is steady (Figs. 12-13; 25:21-49).  If operation the machine (11) is steady, the monitoring device (12) determines that the data is not stable and does not transmit the diagnostic data (NO at 131) (Fig. 13; 26:45-67).  If operation of the machine (11) is steady (YES at 131), the monitoring device (12) determines that the data is stable and the diagnostic data is recorded and transmitted (Fig. 13; 5:4-18, 26:45-28:35, 29:34-50).  Accordingly, Quist discloses recording and sending process control data from a particular machine (11) triggered when a controller (as per 12) of the particular machine (11) determines that the machine (11) is performing a process in a stable manner.  In this way, the system (10) is adapted to provide baseline data for performing diagnostic and life prediction purposes (26:35-44).  Like Boyer, Quist is concerned with industrial systems.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Quist to the system of Boyer since doing so would enhance the system by adapting the system to provide baseline data for performing diagnostic and life prediction purposes.

As per Claim 15, the combination of Boyer and Quist teaches or suggests all limitations of Claim 14.  Boyer further discloses means for accessing the analyzed third level data by a web portal (via user device 38) outside of the plant (Fig. 1; ¶30, 48).

As per Claim 16, the combination of Boyer and Quist teaches or suggests all limitations of Claim 14.  Boyer further discloses means for storing the analyzed first level data (64 as per step 132) in the first data collection device (26) (Figs. 1, 4; ¶27-28, 41-46), queueing the analyzed first level data (64 as per step 132) (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45), and determining where and when the analyzed first level data (64 as per step 132) will be processed and sent (Figs. 1, 4; ¶27-28, 41-46).
Boyer does not expressly disclose means for buffering in the first data collection device.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to modify the system of Boyer as modified in view of Quist to implement a functional buffer within the server/database system (30, 34) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 17, the combination of Boyer and Quist teaches or suggests all limitations of Claim 14.  Boyer further discloses means for storing the analyzed second level data (64 as per step 134) in the second data collection device (30, 34) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), queueing the analyzed second level data (64 as per step 134) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), and determining where and when the analyzed second level data (64 as per step 134) will be processed and sent (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48).
Boyer does not expressly disclose means for buffering in the second data collection device.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer and Quist, one of ordinary skill in the art before the effective filing date would have found it obvious to modify the system of Boyer as modified in view of Quist to implement a functional buffer within the server/database system (30, 34) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 18, the combination of Boyer and Quist teaches or suggests all limitations of Claim 14.  Boyer further discloses means for reporting robot status to the robots (as per 22) based on the analysis of the collected first level data (64 as per step 128) in the first data collection device (26) (Figs. 1, 2, 3a, 4; ¶27-28, 30-32, 35-37, 41-45, 48).

As per Claim 19, the combination of Boyer and Quist teaches or suggests all limitations of Claim 14.  Boyer further discloses wherein the robots (as per 22) are controlled by a programmable logic controller (22) (¶27).

As per Claim 20, the combination of Boyer and Quist teaches or suggests all limitations of Claim 14.  Boyer further discloses wherein means for analyzing the collected first level data sometimes acts as a pass through of the first level data (64 as per step 128) to the second collection device (30, 34) (Figs. 1, 4; ¶27-30, 41-48).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US Pub. No. 2005/0198034) in view of Quist (US Patent No. 6,199,018), further in view of Eckert (US Pub. No. 2016/0149996).

As per Claim 21, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer does not expressly disclose initiating a maintenance action or changing a maintenance interval on one or more of the robots in the robot system, by the second data collection device based on results of the analyzing by the second level analyzation software.
Eckert discloses an event monitoring system (10) in which data collection devices (24, 28) receive data from robot controllers (16) that govern robots (12) (Figs. 1-3; ¶20-29).  In one embodiment, the data collection devices (24, 28) are configured for initiating a maintenance action or changing a maintenance interval on one or more of the robots (12) in the robot system (12, 16), by the data collection devices (24, 28) based on results of the analyzing by received data (¶30, 38-48).  In this way, the system operates to minimize maintenance costs (¶45).  Like Boyer, Eckert is concerned with industrial control systems.
Therefore, from these teachings of Boyer, Quist, and Eckert, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Eckert to the system of Boyer as modified in view of Quist since doing so would enhance the system by minimizing maintenance costs.

As per Claim 23, the combination of Boyer and Quist teaches or suggests all limitations of Claim 1.  Boyer does not expressly disclose wherein, upon occurrence of the triggering event, the first data collection device interrupts transfer of lower priority data and initiates transfer of higher priority data to the second data collection device.
Eckert discloses an event monitoring system (10) in which data collection devices (24, 28) receive data from robot controllers (16) that govern robots (12) (Figs. 1-3; ¶20-29).  In one embodiment, wherein, upon occurrence of the triggering event (¶36-37), the data collection device (24, 28) interrupts transfer of lower priority data and initiates transfer of higher priority data (¶37).  In this way, the system operates to minimize maintenance costs (¶45).  Like Boyer, Eckert is concerned with industrial control systems.
Therefore, from these teachings of Boyer, Quist, and Eckert, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Eckert to the system of Boyer as modified in view of Quist since doing so would enhance the system by minimizing maintenance cost.
Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 101 should not be maintained in view of the amendments (page 8-11 of Amendment).  Upon further consideration of the claim language in view of the amendments, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant's claims as previously presented are not anticipated by Boyer” (page 12 of Amendment) in that “As discussed in Applicant's Response to the previous Office Action, Applicant submits that Boyer's ‘event logging’ method/system has a different purpose and a different design than Applicant's claimed method/system, and that as a result, Boyer fails to teach several limitations of Applicant's claims” (page 12 of Amendment).  However, as previously discussed (see page 25-31 of 10/21/2021 Office action), Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant's claims as previously presented are not anticipated by Boyer” (page 12 of Amendment) in that “Applicant respectfully submits that Boyer does not analyze the collected data in the manner of Applicant's claims, but rather, Boyer simply collects data for ‘event logging’ and then does nothing more than ‘adjust scan rates’” (page 12 of Amendment).  Applicant does not identify, and there is no proper basis for applying, a special definition for “analyzing” that would exclude embodiments for determining whether it is necessary to modify a scan rate of event records used to monitor and diagnose industrial equipment problems as per Boyer.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant's claims as previously presented are not anticipated by Boyer” (page 12 of Amendment) in that “Boyer does not send analyzed data from one data collection device to the next as in Applicant's claims” (page 12 of Amendment).  However, no claim recites “send analyzed data from one data collection device to the next”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Boyer does not teach ‘recording and sending process control data from a particular one of the robots being triggered when the particular robot determines that it is performing a process in a stable manner’ [as per the amended claim language]” (page 12 of Amendment).  Upon further consideration of the amended claim language, rejections under 35 USC 102 in view of Boyer are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “only Applicant's claimed method and system provide multiple levels of data collection and analysis - providing everything from real- time robot operational monitoring at the plant level to global access to company-wide data” (page 13 of Amendment).  However, no claim recites “providing everything from real-time robot operational monitoring at the plant level to global access to company-wide data via the web portal”.  As such, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant's claimed method and system can collect data from a robot operating in a stable manner, such that the stable process data can be used for later analysis and comparison to data from a robot operating in an anomaly condition” (page 13 of Amendment).  HowevHh
However, no claim recites “later analysis and comparison to data from a robot operating in an anomaly condition”.  As such, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant's claimed method/system can actually respond with an action or a revised operational parameter in real time, whereas the only action Boyer's system takes is modifying a scan rate or the effective length of a data queue.” (page 13 of Amendment).  However, no claim recites “actually respond with an action or a revised operational parameter in real time”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Boyer does not teach analyzing the data in the multiple levels of data collection devices, sending the analyzed data from one level of data collection device to the next, or recording and sending process control data from a particular one of the robots being triggered when the particular robot determines that it is performing a process in a stable manner [as per the amended claim language]” (page 15 of Amendment).  As discussed above, upon further consideration of the amended claim language, rejections under 35 USC 102 in view of Boyer are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “adding the teaching of Eckert regarding maintenance actions and triggering events does not overcome the insufficiency of the underlying independent claim rejection” (page 16 of Amendment).  However, no rejection involves an assertion that Eckert overcomes the alleged insufficiency.  Therefore, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoth (US Patent No. 5,710,723), Reid (US Patent No. 6,298,308), Lehman (US Pub. No. 2006/0015195), and Kobayashi (US Pub. No. 2015/0127124) disclose data analysis systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664